                              Case 18-23004                     Doc 47   Filed 07/12/19   Page 1 of 3



                                      IN THE UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF MARYLAND
                                                  (Baltimore Division)


IN RE:                                                                      *

NKIAMBI JEAN LEMA                                                           *             CASE NO. 18-23004 MMH

                     DEBTOR                                              *       CHAPTER 13
*     *      *     * * * * *                        *      *     * * * * * * * * * * * * * * * * *

WORTHINGTON ALTERNATIVE CAPITAL, LLC*

                         MOVANT                                             *

v.                                                                          *

NKIAMBI JEAN LEMA                                                           *

ROBERT S. THOMAS, II                                                        *
CHAPTER 13 TRUSTEE
                                                                            *
        RESPONDENTS
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * ** * * * * * * *
                              NOTICE OF INTENT TO INTRODUCE
               CERTIFIED BUSINESS RECORDS IN EVIDENCE AT HEARING

            Worthington Alternative Capital, LLC, (“Worthington”), by its undersigned attorneys serves

notice of its intent to introduce the following certified business records, pursuant to Rules 803(6) and

902(11) of the Federal Rules of Evidence.1

            1. Records from Worthington Capital Alternative, LLC (“Worthington) reflecting that

Nkambia Jean Lema (the “Debtor”) executed a Promissory Note (the “Note”), on April 3, 2017, as

evidence of a loan in the principal sum of $260,000.00 (the “Note”), in favor of Worthington.

            2. Records from Worthington reflecting that the Debtor executed a Deed of Trust, Security


1 These materials are available to counsel for the Debtor. Movant has the Certification of Custodian and it is available
to counsel for the Debtor. Movant reserves the right to amend this list if additional records are obtained before the
hearing.

A16240 01 Notice of Intent to Introduce Certified Business Records
                  Case 18-23004       Doc 47     Filed 07/12/19     Page 2 of 3




Agreement, and Assignment of Contracts, Leases and Rents (the “Deed of Trust”) dated April 3, 2017

for the benefit of Worthington and secured by 230 East 25th Street and 3605 Blair Avenue, which

Deed of Trust was recorded among the Land Records of Baltimore City and among the Land Records

of Baltimore County.

       3. Records from Worthington reflecting that the total of the debt owed on the Note as of the

Petition date, not including all of the costs and expenses of foreclosure, was $270,846.76.

       4. Records from Worthington reflecting that the amount of arrears accrued pre-petition on the

Note is $53,205.78, in pre-petition loan payments, plus pre-petition advances of $9,532.71.

       5. Records from Worthington reflecting that the amount of arrears accrued post-petition on

the Note is $87,532.20 in post-petition loan payments, plus post-petition advances of $2,520.03.

       6. Records from Worthington reflecting a history of the Debtor’s loan.

       7. Records from Worthington reflecting a payoff of $383,384.84 as of July 10, 2019.




                                           /s/ Gordon B. Heyman
                                      Gordon B. Heyman, Esquire
                                      Alliant Legal Group, LLC
                                      6 Reservoir Circle, Suite 203
                                      Baltimore, MD 21208
                                      (410) 366-1710
                                      Fed. Bar No.: 02479
                                      gheyman@alliantlegal.com
                                      Attorneys for Worthington Alternative Capital, LLC




                                                 2
                 Case 18-23004       Doc 47     Filed 07/12/19     Page 3 of 3




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY, that on this 12th day of July, 2019, I reviewed the Court's
CM/ECF system and it reports that an electronic copy of the foregoing Notice of Intent to
Introduce Certified Business Records in Evidence at Hearing will be served electronically by the
Court's CM/ECF system on the following:

       Robert S. Thomas II
       Chapter 13 Bankruptcy Trustee

       Kim D. Parker, Esquire
       Debtor’s Attorney

        I HEREBY FURTHER CERTIFY, that on this 12th day of July, 2019, a copy of the
foregoing Notice of Intent to Introduce Certified Business Records In Evidence At Hearing was
sent by first class mail, postage prepaid, to:

       Nkiambi Jean Lema, 309 E. 25th Street, Baltimore, MD 21218, Debtor


                                                   /S/Gordon B. Heyman
                                             Gordon B. Heyman




                                                3
